Citation Nr: 1010394	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-28 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for myelodysplasia, 
including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Cheyenne, Wyoming.

This case was previously remanded by the Board in March 2009 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
myelodysplasia.  Specifically, he asserts that his disorder 
was caused by exposure to radiation when he was stationed in 
Braumholder, Germany, as a radar operator, during which time 
he used the radar equipment to target sites for the "280mm 
Atomic Gun."

Myelodysplasia, a disorder previously known as "pre-
leukemia," may be a "radiogenic disease" as identified 
under 38 C.F.R. § 3.311(b)(2)(2009), which lists "all forms 
of leukemia," other than chronic lymphomic leukemia, as 
radiogenic diseases.  In the same vein, it may also 
constitute a disease for which presumptive service connection 
based upon radiation exposure is available under the law.  
See 38 C.F.R. § 3.309(d)(2)(2009) (indicating that leukemia, 
other than chronic lymphomic leukemia, is a presumptive 
disease associated with radiation exposure).  Therefore, it 
is important in this case to determine whether the Veteran 
was exposed to radiation during military service, i.e. 
whether he is a "radiation-exposed veteran."  See 38 C.F.R. 
§ 3.309 (2009).

A "radiation-exposed veteran" is defined by regulation as a 
veteran who, while serving on active duty, active duty for 
training, or inactive duty for training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war in Japan, or service in 
Japan immediately after internment; service for at least 250 
days before 1992 at gaseous diffusion plants in Paducah, 
Kentucky, or Portsmouth, Ohio; or service before January 1, 
1974, on Amchitka Island, Alaska, if exposed to ionizing 
radiation during duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests.  38 C.F.R. 
§ 3.309(d)(3)(ii) (2009).

A review of the evidence indicates that the Veteran's service 
personnel records and service treatment records were 
unavailable and appear to have been destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The Board recognizes that in such cases there is a 
heightened obligation to assist the appellant in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule in cases, such as in 
this situation, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

In light of the heighted duty in this case and in 
consideration of the Veteran's statements, the Board finds 
that additional development is warranted in this case in 
order to develop the issue of entitlement to service 
connection for myelodysplasia, to include as due to ionizing 
radiation exposure.  Here, the Veteran's DD-214 confirms that 
the Veteran served from June 1955 to May 1957, with one year 
and five months of foreign service.  Additionally, his DD-214 
also states that he served in Battery C of the 265th Field 
Artillery Battalion and that his military occupation 
specialty (MOS) was as a "Radar Crewman."  In support of 
his claim, he also submitted a statement from a fellow 
servicemember who reported serving along with the Veteran 
from 1955 to 1957 in the radar unit and being exposed to high 
amounts of radiation.  Given the dates of his service, as 
well as his service occupation, the Board finds that his 
assertions of in-service radiation have facial plausibility, 
as the Board takes judicial notice of the historical fact 
that weapons with nuclear capability, such as the so-called 
"280mm Atomic Gun," were existent during this time period. 

Accordingly, the Board finds that a remand is necessary for 
additional evidentiary development.  Specifically, given the 
circumstances of the Veteran's service, the service 
department should be asked to provide additional information 
regarding the Veteran's service as a radar operator.  
Additionally, a specific request should be made to the 
National Personnel Records Center (NPRC) for the Veteran's DD 
Form 1141, Record of Exposure to Radiation.  

Even if a negative response is received, VA has a duty to 
gather all relevant evidence from various sources of 
information (Earle v. Brown, 6 Vet. App. 558 (1994)), as a DD 
Form 1141 may not be the only obtainable evidence which shows 
the Veteran was involved in "radiation-risk activity."  In 
this regard, a certification from the Defense Threat 
Reduction Agency (DTRA), the primary source to confirm 
participation in certain radiation-risk activities, may also 
be instructive.  As such, on remand, the RO/AMC should also 
obtain certification from the DTRA as to the Veteran's 
participation in radiation-risk activities while he served in 
the 265th Field Artillery Battalion.

The Board regrets the additional delay in the adjudication of 
this claim; however, further development is necessary to 
ensure that a fully informed decision is rendered and to 
ensure full compliance with due process requirements, 
especially in light of the Veteran's missing service records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request from the 
service department information concerning 
the Veteran's service while he was 
performing his duties as a field artillery 
radar operator in connection with his 
reported service in Braumholder, Germany.  
A description of the duties performed by 
the Veteran, as well as where the duties 
were performed, should be provided.  All 
efforts should be documented in the claims 
file.

2.  The RO/AMC is directed to make a 
request for the Veteran's DD Form 1141 
from the NPRC.  Any negative response 
should be documented in the claims file.  

3.  The RO/AMC is directed to obtain 
certification from the Defense Threat 
Reduction Agency (DTRA) as to whether the 
Veteran participated in any radiation-risk 
activity during his active military 
service from June 1955 to May 1957, 
especially during the time period that the 
Veteran indicated that he served in the 
radar section, from November 1955 to mid-
May 1957.  DTRA should be requested to 
conduct a search of all of the available 
and appropriate sources, and provide any 
pertinent information which might confirm 
the Veteran's participation in radiation-
risk activity.  The RO should provide 
copies of any pertinent information 
relating to the Veteran, to include, but 
not limited to, any available service 
records, such as his DD-214.  If the 
search efforts produce negative results, 
the claims file should be so documented.

4.  Thereafter, as appropriate, the 
Defense Nuclear Agency should prepare a 
radiation dose estimate after it is 
furnished with the information necessary 
for it to prepare one.  The furnished 
information should include the Veteran's 
DD Form 1141, if existent, as well as any 
statements made by the Veteran and his 
fellow service member concerning the 
Veteran's exposure, in accordance with the 
Department of Veterans Benefits (DVB) 
Circular 21-88-11 (March 3, 1989).  

After a radiation dose has been obtained, 
the RO/AMC should follow the procedural 
and adjudicative requirements of 38 C.F.R. 
§ 3.311.  In this regard, if appropriate, 
the VA Under Secretary for Benefits or its 
designee is requested to offer an opinion 
as to whether it is least as likely as not 
(a 50 percent probability or higher) that 
the Veteran's myelodysplasia is related to 
service, including as a result of exposure 
to radiation in service.  In any review of 
the claim under 38 C.F.R. § 3.311, any 
opinion provided must be thoroughly 
explained, and an adequate rationale for 
any conclusions reached should be 
provided.

5.  Finally, readjudicate the issue of 
entitlement to service connection for 
myelodysplasia.  If the benefit sought on 
appeal is not granted, the RO must furnish 
a supplemental statement of the case, and 
the Veteran and his representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

